Citation Nr: 1025171	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  06-30 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
testicle disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
vision impairment.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a sleep 
disorder.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hepatitis.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include personality disorder, 
posttraumatic stress disorder, and a depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to March 1975.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

In a September 2006 appeal to the Board, the Veteran indicated 
that he wanted to have a hearing before the Board in Washington, 
DC.  Before the Veteran could be provided with this hearing, he 
submistted a March 2010 letter in which he stated that he no 
longer wanted a hearing before the Board in Washington, DC, and 
requested that he be provided with a videoconference hearing 
before the Board at the RO instead.  The evidence of record does 
not show that the Veteran has ever been provided with this 
hearing.

Accordingly, the case is remanded for the following action:

The Veteran's name must be placed on the 
docket for a videoconference hearing before 
the Board at the RO.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


